FILED

UNITED sTATEs DISTRICT CoURT APR`\ 7 2019

FOR THE DISTRICT OF COLUMBIA
Clark, U.S. Distrlct & Bankruptcy
Courts for the District of Columbia

ALMA CURETON, )
)

Plaintiff, )

)

v ) Civil Action No. 1 :l9-cv-0059l (UNA)

)

)

PEPCo, )
)

Defendant. )

MEMORANDUM OPINION

Plaintiff, appearing pro se, has filed a complaint and an accompanying application to
proceed informal pauperis (“IFP”). The Court Will grant the IFP application and dismiss the case
for lack of subject matter jurisdiction See Fed. R. Civ. P. lZ(h)(3) (requiring the court to dismiss
an action “at any time” if it determines that the subject matter jurisdiction is Wanting).

Plaintiff, a resident of Washington. D.C., sues the Potomac Electric Power Company
(“PEPCO”), also located in Washington D.C. Plaintiff raises issues regarding a decision rendered
by the Public Service Commis`sion of the District of Columbia (“D.C. PSC”). Though she
disagrees With the findings of the D.C. PSC, she primarily alleges that defendant is refusing to
comply With its responsibilities mandated by the relevant decision. She requests that her current
owed balance of $2,430.43 be held in abeyance and demands damages in the amount of $10,000.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only When a “federal question” is presented or the parties are of diverse citizenship and the amount
in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit Within the court's jurisdiction See Fed. R. Civ. P. 8(a). Failure to plead such

¢~\

facts warrants dismissal of the action See Fed. R. Civ. P. l2(h)(3). Plaintiff has failed to establish
diversity jurisdiction or to state a federal question

The exclusive remedy for appealing or challenging decisions rendered by the D.C. PSC
lies Within the administrative process of that agency and With the District of Columbia Court of
Appeals. See D.C. Code §§ 35-604-609. As pled, and to the extent that plaintiff alleges breach
of contract or of the D.C. PSC decision, she must bring this type of claim to either the PSC, the
District of Columbia Superior Court, or the District Columbia Court of Appeals. See id.; see also
D.C. Code § 11_921.

Therefore, this complaint [l] and this case are dismissed for Want of subject matter

       
 
 

jurisdiction Plaintiff has also filed a motion for tem e : v restraining or er [3], Which is denied

)f e urandum Opinion.

_A

Date: April f 62019 LUnited Statej District Judge

as moot. A separate Order accompanies this